



EXHIBIT 10.1


INDEMNIFICATION AGREEMENT
This Indemnification Agreement (this “Agreement”) is made as of this        day
of                   by and between La Jolla Pharmaceutical Company, a
California corporation (the “Company”) and                     (“Indemnitee”).
RECITALS
WHEREAS, the Board of Directors has determined that in order to attract and
retain qualified persons as directors and officers of the Company, it is in the
best interests of the Company and its stockholders to indemnify such persons for
claims and actions against them arising out of their service to and activities
on behalf of the Company;
WHEREAS, the bylaws of the Company provide for indemnification of its officers
and directors to the fullest extent permitted by applicable law, and the Company
wishes to clarify and enhance the rights and obligations of the Company and
Indemnitee with respect to indemnification;
WHEREAS, the Company has elected to follow the corporate governance practices
and procedures of the California Corporations Code (the “CCC”), as the same may
be amended from time to time;
WHEREAS, in order to induce and encourage experienced and capable persons such
as Indemnitee to serve and continue to serve as directors and officers of the
Company and in any other capacity with respect to the Company, and to otherwise
promote the desirable end that such persons will resist what they consider
unjustified lawsuits and claims made against them in connection with the good
faith performance of their duties to the Company, with the knowledge that
certain costs, judgments, penalties, fines, liabilities and expenses incurred by
them in their defense of such litigation will be borne by the Company and that
they will receive the maximum protection against such risks and liabilities as
may be afforded by applicable law, the Board of Directors of the Company has
determined that this Agreement is reasonable, prudent and necessary to promote
and ensure the best interests of the Company and its stockholders; and
WHEREAS, the Company desires to have Indemnitee continue to serve as a director
or officer of the Company free from undue concern for unpredictable,
inappropriate or unreasonable legal risks and personal liabilities by reason of
Indemnitee acting in good faith in the performance of Indemnitee’s duties to the
Company; and Indemnitee desires to continue to serve the Company.
NOW, THEREFORE, in consideration of Indemnitee’s continued service as a director
or officer of the Company, the parties hereto agree as follows:
AGREEMENT
1. Indemnity of Indemnitee. The Company hereby agrees to hold harmless and
indemnify Indemnitee to the fullest extent permitted by the CCC and the bylaws
of the Company, as each may be amended from time to time. In furtherance of the
foregoing indemnification, and without limiting the generality thereof:
(a) Third party proceedings. Indemnitee shall be entitled to the rights of
indemnification provided in this Section 1(a) if, by reason of his Corporate
Status, he is, or is threatened to be made, a party to or participant in any
Proceeding other than a Proceeding by or in the right of the Company. Pursuant
to this Section 1(a), and to the extent allowed by applicable law, Indemnitee
shall be indemnified against all Expenses, judgments,





--------------------------------------------------------------------------------





penalties, fines and amounts paid in settlement actually and reasonably incurred
by him or on his behalf in connection with such Proceeding or any claim, issue
or matter therein, if he acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company and, with
respect to any criminal Proceeding, had no reasonable cause to believe his
conduct was unlawful.
(b) Proceedings by or in the right of the Company. Indemnitee shall be entitled
to the rights of indemnification provided in this Section 1(b) if, by reason of
his Corporate Status, he is, or is threatened to be made, a party to or
participant in any Proceeding brought by or in the right of the Company to
procure a judgment in its favor. Pursuant to this Section 1(b), Indemnitee shall
be indemnified against all Expenses actually and reasonably incurred by him or
on his behalf in connection with such Proceeding if he acted in good faith and
in a manner he reasonably believed to be in or not opposed to the best interests
of the Company; provided, however, that, if applicable law so provides, no
indemnification against such Expenses shall be made in respect of any claim,
issue or matter in such Proceeding as to which Indemnitee shall have been
adjudged to be liable to the Company unless, and only to the extent, that the
court in which such Proceeding shall have been brought or is pending, shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnification for such costs, judgments, penalties, fines,
liabilities and Expenses as such court shall deem proper.
(c) Indemnification for expenses of a party who is wholly or partly successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his Corporate Status, a party to a Proceeding and is
successful, on the merits or otherwise, in any such Proceeding, he shall be
indemnified to the maximum extent permitted by applicable law against all
Expenses actually and reasonably incurred by him or on his behalf in connection
therewith. If Indemnitee is not wholly successful in such proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or on
his behalf in connection with each successfully resolved claim, issue or matter.
For purposes of this Section and without limitation, the termination of any
claim, issue or matter in such a Proceeding by dismissal with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.
(d) Additional Indemnity. Notwithstanding any limitation in Section 1(a), (b) or
(c), the Company shall indemnify Indemnitee to the fullest extent permitted by
law if Indemnitee is a party to or threatened to be made a party to any
Proceeding (including a Proceeding by or on behalf of the Company to procure a
judgment in its favor) against all Expenses, judgments, fines and amounts paid
in settlement actually and reasonably incurred by Indemnitee in connection with
the Proceeding; provided that, indemnification of Indemnitee shall be made by
the Company only as authorized in the specific case upon a determination that
the indemnification of Indemnitee is proper under the circumstances because
Indemnitee met the applicable standard of conduct. For purposes of this Section
1(d), the meaning of the phrase “to the fullest extent permitted by law” shall
include, but not be limited to:
(i) to the fullest extent permitted by the provisions of the CCC that authorize
or contemplate additional indemnification by agreement (or the corresponding
provision of any amendment to or successor or substitute provision of the CCC);
and
(ii) to the fullest extent authorized or permitted by any amendment to the CCC
or by any successor or substitute rule, law or provision adopted after the date
of this Agreement that increase the extent to which a corporation may indemnify
it officers and directors.





--------------------------------------------------------------------------------





2. Exclusions. Notwithstanding any provision of Section 1 to the contrary, no
indemnity shall be paid by the Company:
(a) with respect to remuneration paid to Indemnitee if it shall be determined by
a final judgment or other final adjudication that such remuneration was in
violation of law;
(b) on account of any suit in which judgment is rendered against Indemnitee for
an accounting of profits made from the purchase or sale by Indemnitee of
securities of the Company pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934, as amended, or similar provisions of any
federal, state or local statutory law;
(c) on account of Indemnitee’s conduct which is finally adjudged to have been
knowingly fraudulent or deliberately dishonest, or to constitute willful
misconduct; or
(d) if a final decision by a court having jurisdiction in the matter shall
determine that such indemnification is not lawful.
3. Contribution. If the indemnification provided in Section 1 is unavailable and
may not be paid to Indemnitee for any reason (other than those set forth in
Section 2(a), (b) and (c)), then with respect to any Proceeding in which the
Company is jointly liable with Indemnitee (or would be if joined in such
Proceeding), the Company shall contribute to the amount of Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred and paid
or payable by Indemnitee to the extent allowed by applicable law, in such
proportion as is appropriate to reflect (i) the relative benefits received by
the Company on the one hand and by the Indemnitee on the other hand from the
transaction from which such Proceeding arose and (ii) the relative fault of the
Company on the one hand and of the Indemnitee on the other hand in connection
with the events which resulted in such Expenses, judgments, fines or settlement
amounts, as well as any other relevant equitable considerations. The relative
fault of the Company on the one hand and of the Indemnitee on the other hand
shall be determined by reference to, among other things, the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
the circumstances resulting in such Expenses, judgments, fines or settlement
amounts. The Company agrees that it would not be just and equitable if
contribution pursuant to this Section 3 were determined by pro rata allocation
or any other method of allocation which does not take account of the foregoing
equitable considerations.
4. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Corporate Status, a witness in any Proceeding to which Indemnitee is not a
party, he shall be indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith.
5. Advancement of Expenses. Notwithstanding any other provision of this
Agreement, to the extent allowed by applicable law, the Company shall advance
all reasonable Expenses incurred by or on behalf of Indemnitee in connection
with any Proceeding by reason of Indemnitee’s Corporate Status within twenty
(20) days after the receipt by the Company of a statement or statements from
Indemnitee requesting such advance or advances from time to time, whether prior
to or after final disposition of such Proceeding. Such statement or statements
(i) shall reasonably evidence the Expenses incurred by Indemnitee, (ii) shall
include or be accompanied by such documentation and information as is reasonably
requested by the Company to determine the nature of the Proceeding and whether
Indemnitee is entitled to the advancement of Expenses, and (iii) shall include
or be preceded by an undertaking by or on behalf of Indemnitee to repay any
Expenses advanced if it shall ultimately be determined that Indemnitee is not
entitled to be indemnified against such Expenses. Any advances and undertakings
to repay pursuant to this Section 5 shall be unsecured and interest free.
Notwithstanding the foregoing, the obligation of the Company to advance Expenses
pursuant to this





--------------------------------------------------------------------------------





Section 5 shall be subject to the condition that, if, when and to the extent
that the Company determines that Indemnitee would not be permitted to be
indemnified under applicable law, the Company shall be entitled to be
reimbursed, within sixty (60) days of such determination, by Indemnitee (who
hereby agrees to reimburse the Company) for all such amounts theretofore paid;
provided, however, that if Indemnitee has commenced or thereafter commences
legal proceedings in a court of competent jurisdiction to secure a determination
that Indemnitee should be indemnified under applicable law, any determination
made by the Company that Indemnitee would not be permitted to be indemnified
under applicable law shall not be binding and Indemnitee shall not be required
to reimburse the Company for any advance of Expenses until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or lapsed).
6. Procedure for Determination of Entitlement to Indemnification.
(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Chief Executive Officer of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board of Directors in
writing that Indemnitee has requested indemnification; provided that, if the
Chief Executive Officer is making such request, then the notice to the Board of
Directors shall be given by the Secretary of the Company.
(b) Upon written request by Indemnitee for indemnification, a determination with
respect to Indemnitee’s entitlement thereto shall be made by the following
person or persons who shall be empowered to make such determination: (i) the
Board of Directors by a majority vote of a quorum of Disinterested Directors;
(ii) by Independent Counsel in a written opinion to the Board of Directors (a
copy of which shall be delivered to Indemnitee) if a quorum of the Board of
Directors consisting of Disinterested Directors is not obtainable or, even if
obtainable, said Disinterested Directors so direct; or (iii) if so directed by
said Disinterested Directors, by the stockholders of the Company. If it is
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within fifteen (15) days after such determination. Indemnitee
shall cooperate with the person, persons or entity making such determination
with respect to Indemnitee’s entitlement to indemnification, including providing
to such person, persons or entity upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. Any Independent Counsel, member of the Board of
Directors, or stockholder of the Company shall act reasonably and in good faith
in making a determination under this Agreement of the Indemnitee’s entitlement
to indemnification. Any Expenses incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be borne by the
Company to the extent allowed by applicable law (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom.
(c) If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 6(b) hereof, the Independent Counsel
shall be selected as provided in this Section 6(c). The Independent Counsel
shall be selected by the Board of Directors (subject to this Section 6(c)), and
the Company shall give written notice to Indemnitee advising him of the identity
of the Independent Counsel so selected. Indemnitee may, within seven (7) days
after receipt of such written notice of selection, deliver to the Company a
written objection to such selection; provided, however, such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel,” as defined in Section 15 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If a written objection is made and
substantiated, the Independent Counsel selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined





--------------------------------------------------------------------------------





that such objection is without merit. If, within twenty (20) days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 6(a) hereof, (i) an Independent Counsel has not been selected or (ii) an
Independent Counsel has been selected, but there is an outstanding written
objection regarding the independence of the Independent Counsel selected by the
Company, either the Indemnitee or the Company may petition a court of competent
jurisdiction for resolution of any objection which shall have been made by
Indemnitee to the Company’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the court or by such
other person as the court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 6(b) hereof. The Company shall pay any and all
reasonable fees and expenses of Independent Counsel incurred by such Independent
Counsel in connection with acting pursuant to Section 6(b) hereof, and the
Company shall pay all reasonable fees and expenses incident to the procedures of
this Section 6(c), regardless of the manner in which such Independent Counsel
was selected or appointed. Upon the due commencement of any judicial proceeding
or arbitration pursuant to Section 8(a) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).
7. Presumptions and Effect of Certain Proceedings.
(a) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 6(a) of this Agreement and the Company shall have the burden of proof to
overcome that presumption in connection with the making by any person, persons
or entity of any determination contrary to that presumption.
(b) If the person, persons or entity empowered or selected under Section 6 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within sixty (60) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification (i) absent actual and material fraud in the
request for indemnification or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such 60-day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if the person,
persons or entity making the determination with respect to entitlement to
indemnification in good faith requires such additional time for the obtaining or
evaluating documentation and/or information relating thereto; and provided,
further, that the foregoing provisions of this Section 7(b) shall not apply
(i)(A) if the determination of entitlement to indemnification is to be made by
the stockholders pursuant to Section 6(b) of this Agreement and (B)(1) if,
within fifteen (15) days after receipt by the Company of the request for such
determination, the Board of Directors or the Disinterested Directors, if
appropriate, resolve to submit such determination to the stockholders for their
consideration at an annual meeting thereof to be held within seventy five (75)
days after such receipt and such determination is made thereat or (2) a special
meeting of stockholders is called within thirty (30) days after such receipt for
the purpose of making such determination, such meeting is held for such purpose
within sixty (60) days after having been so called and such determination is
made thereat or (ii) if the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 6(b) of this Agreement.
(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement (with or without court approval), conviction, or
upon a plea of no lo contendere or its equivalent, shall not (except as
otherwise expressly provided in this Agreement) of itself adversely affect the
right of Indemnitee to indemnification or create a presumption that Indemnitee
did not act in good faith and in a manner which he reasonably believed to be in
or not opposed to the best interests of the Company or, with





--------------------------------------------------------------------------------





respect to any criminal Proceeding, that Indemnitee had reasonable cause to
believe that his conduct was unlawful.
(d) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Enterprise, including financial statements, or on
information supplied to Indemnitee by the directors, officers or key employees
of the Enterprise in the course of their duties, or on the advice of legal
counsel for the Enterprise or on information or records given or reports made to
the Enterprise by an independent certified public accountant or by an appraiser
or other expert selected with reasonable care by the Enterprise. In addition,
the knowledge and/or actions, or failure to act, of any director, officer, agent
or employee of the Enterprise shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement. The provisions of
this Section 7(d) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.
8. Remedies of Indemnitee.
(a) In the event that (i) payment of contribution or indemnification is not made
pursuant to Section 3 or Section 4 of this Agreement, respectively, within
fifteen (15) days after receipt by the Company of a written request therefor,
(ii) advancement of Expenses is not timely made pursuant to Section 5 of this
Agreement, (iii) a determination of entitlement to indemnification shall not
have been made pursuant to Section 6(b) of this Agreement within the time frames
described in Section 7(b), (iv) a determination is made pursuant to Section 6 of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, or (v) payment of indemnification is not made within fifteen (15)
days after a determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 6 or Section 7 of this Agreement, respectively, Indemnitee shall be
entitled to an adjudication in an appropriate court of the State of California,
or in any other court of competent jurisdiction, of his entitlement to such
indemnification. Alternatively, Indemnitee, at his option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. Indemnitee shall
commence such proceeding seeking an adjudication or an award in arbitration
within 180 days following the date on which Indemnitee first has the right to
commence such proceeding pursuant to this Section 8(a). The Company shall not
oppose Indemnitee’s right to seek any such adjudication or award in arbitration.
(b) In the event that a determination shall have been made pursuant to Section
6(b) of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding or arbitration commenced pursuant to this Section 8 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination.
(c) If a determination shall have been made pursuant to Section 6(b) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 8, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.
(d) In the event that Indemnitee, pursuant to this Section 8, seeks a judicial
adjudication of or an award in arbitration to enforce his rights under, or to
recover damages for breach of, this Agreement, Indemnitee shall be entitled to
recover from the Company, and shall be indemnified by the Company against, any
and all Expenses actually and reasonably incurred by him in such judicial
adjudication or arbitration,





--------------------------------------------------------------------------------





but only if he prevails therein. If it shall be determined in said judicial
adjudication or arbitration that Indemnitee is entitled to receive part but not
all of the indemnification sought, the expenses incurred by Indemnitee in
connection with such judicial adjudication or arbitration shall be appropriately
prorated. The Company shall indemnify Indemnitee against any and all expenses
and, if requested by Indemnitee, shall (within ten (10) days after receipt by
the Company of a written request therefor) advance such expenses to Indemnitee,
which are incurred by Indemnitee in connection with any action brought by
Indemnitee to recover under any directors’ and officers’ liability insurance
policies maintained by the Company, regardless of whether Indemnitee ultimately
is determined to be entitled to such indemnification, advancement of expenses or
insurance recovery, as the case may be.
(e) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 8 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.
9. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.
(a) The rights of indemnification as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the bylaws or certificate of incorporation of the
Company, any agreement, a vote of stockholders or a resolution of directors, or
otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in applicable law, whether by statute or judicial decision,
permits greater indemnification than would be afforded currently under the
Company’s bylaws and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.
(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents or
fiduciaries of the Company or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which such person
serves at the request of the Company, Indemnitee shall be covered by such policy
or policies in accordance with its or their terms to the maximum extent of the
coverage available for any such director, officer, employee or agent under such
policy or policies.
(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.
(d) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such payment under any insurance policy,
contract, agreement or otherwise.
10. Exception to Right of Indemnification. Notwithstanding any other provision
of this Agreement, Indemnitee shall not be entitled to indemnification under
this Agreement with respect to any Proceeding or claim therein brought
voluntarily by Indemnitee and not by way of defense, unless (a) the bringing of
such





--------------------------------------------------------------------------------





Proceeding or making of such claim shall have been approved by the Board of
Directors or (b) such Proceeding is being brought by the Indemnitee to assert
his rights under this Agreement.
11. Notification and Defense of Claim. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaints, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification covered hereunder. The failure
to so notify the Company shall not relieve the Company of any obligation which
it may have to the Indemnitee under this Agreement or otherwise. Notwithstanding
any other provision of this Agreement, with respect to any such Proceeding of
which Indemnitee notifies the Company:
(a) The Company will be entitled to participate therein at its own expense;
(b) Except as otherwise provided in this Section 11(b), to the extent that it
may wish, the Company, together with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee. After notice from the Company to
Indemnitee of its election so to assume the defense thereof, the Company shall
not be liable to Indemnitee under this Agreement for any Expenses subsequently
incurred by Indemnitee in connection with the defense thereof except as
otherwise provided below. Indemnitee shall have the right to employ Indemnitee’s
own counsel in such Proceeding, but the fees and expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at the expense of Indemnitee unless (i) the employment of counsel by
Indemnitee has been authorized by the Company, (ii) Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of the defense of such action or (iii) the
Company shall not in fact have employed counsel to assume the defense of the
action, in each of which cases the fees and expenses of Indemnitee’s counsel
shall be at the expense of the Company. The Company shall not be entitled to
assume the defense of any Proceeding brought by or on behalf of the Company or
as to which Indemnitee shall have made the conclusion provided for in (ii)
above; and
(c) The Company shall not be liable to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any Proceeding effected without the
Company’s written consent. The Company shall not settle any Proceeding in any
manner that would impose any penalty or limitation on or disclosure obligation
with respect to Indemnitee without Indemnitee’s written consent. Neither the
Company nor Indemnitee will unreasonably withhold its consent to any proposed
settlement.
12. Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is an officer or
director of the Company (or is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise) and shall continue thereafter so long as
Indemnitee shall be subject to any Proceeding (or any proceeding commenced under
Section 8 hereof) by reason of his Corporate Status, whether or not he is acting
or serving in any such capacity at the time any liability or expense is incurred
for which indemnification can be provided under this Agreement. This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors and personal and legal representatives. This Agreement shall
continue in effect regardless of whether Indemnitee continues to serve as an
officer or director of the Company or any other Enterprise at the Company’s
request.
13. Security. To the extent requested by the Indemnitee and approved by the
Board of Directors, the Company may at any time and from time to time provide
security to the Indemnitee for the Company’s obligations hereunder through an
irrevocable blank line of credit, funded trust or other collateral. Any such





--------------------------------------------------------------------------------





security, once provided to the Indemnitee, may not be revoked or released
without the prior written consent of the Indemnitee.
14. Enforcement.
(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as an officer or director of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as an
officer or director of the Company.
(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral written and implied, between the parties hereto with
respect to the subject matter hereof.
15. Definitions. For purposes of this Agreement:
(a) “Corporate Status” describes the status of a person who is or was a
director, officer, employee or agent or fiduciary of the Company or of any other
corporation, partnership joint venture, trust, employee benefit plan or other
Enterprise which such person is or was serving at the express written request of
the Company.
(b) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding with respect to which indemnification is sought by
Indemnitee.
(c) “Enterprise” shall mean the Company and any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise of which
Indemnitee is or was serving at the express written request of the Company as a
director, officer, employee, agent or fiduciary.
(d) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, participating, or being or preparing to be a
witness in, or otherwise participating in a Proceeding.
(e) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning the Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements) or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. The term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.
(f) “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of the Company or otherwise and whether
civil, criminal, administrative or investigative, in which Indemnitee was, is or
will be involved as a party or otherwise, by reason of the fact that Indemnitee
is or was a director, officer employee or agent of the Company, by reason of any
action taken by him or of any inaction on his part while acting as a director,
officer employee or agent of the Company, or by reason of the fact that he is or
was serving at the request of the Company as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other





--------------------------------------------------------------------------------





enterprise; in each case whether or not he is acting or serving in any such
capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement; including one pending on
or before the date of this Agreement; and excluding one initiated by an
Indemnitee pursuant to Section 8 of this Agreement to enforce his rights under
this Agreement.  
16. Severability. If any provision or provisions of this Agreement shall be held
by a court of competent jurisdiction to be invalid, void, illegal or otherwise
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law; and
(b) to the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
17. Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
18. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
postmarked. Addresses for notice to either party are as provided below, or as
subsequently modified by written notice
(a) If to Indemnitee, to:


(b) If to the Company, to:




(c) With a copy to:


19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement. Signatures
transmitted electronically or by facsimile will be deemed original signatures.
20. Headings; References; Pronouns. The headings of the paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as appropriate.
21. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of California for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of California.





--------------------------------------------------------------------------------





22. Governing Law. The parties agree that this Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of
California without application of the conflict of laws principles thereof.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.


LA JOLLA PHARMACEUTICAL COMPANY




By:_______________________________________








INDEMNITEE




By:_______________________________________







